In support of its motion for summary judgment dismissing the complaint insofar as asserted against it, the defendant Empire Fasteners, Inc. (hereinafter Empire), submitted photographs establishing that its property did not abut the por*711tion of the sidewalk which contained the alleged defect that the plaintiff identified at her deposition as the location of her fall. Empire thus established that it did not have a duty to maintain the portion of the sidewalk where the plaintiff fell in a reasonably safe condition, and that it was therefore entitled to summary judgment dismissing the complaint insofar as asserted against it {see Administrative Code of City of NY § 7-210; Vikhor v City of New York, 43 AD3d 914 [2007]). The plaintiff failed to raise a triable issue of fact in opposition to Empire’s showing {see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the Supreme Court should have granted Empire’s motion for summary judgment dismissing the complaint insofar as asserted against it. Fisher, J.P., Florio, Carni and Chambers, JJ., concur.